Stephens, J.
Where the only defense interposed to a suit on a note, the execution of which the defendant admitted, was that she was a married woman, that the note was executed in payment of a debt of the husband, and that she received none of the consideration for which the note was given; and where on the trial the plaintiff, who was the payee of the note, testified that the money for which the note was given was paid to th'e defendant, and the only evidence in support of the defendant’s pLa was her own testimony in which, while she denied that she received any of the consideration for which the note was executed, she testified that she did not know whether the note was given” for a debt of her husband, that she did not know what the note was given for or what went with the money, and did not know whether her husband owed the payee of the note anything at the time the note was given, the evidence was insufficient to authorize an inference that the note was executed by the defendant in payment of a debt of her husband. The evidence demanded the verdict for the plaintiff in the amount sued for; and if there were any errors in the charge to the jury, they were not material. The court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Jenhins, P. J., and Button, J., conowr.